Title: From John Adams to Richard Rush, 16 February 1814
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy Feb. 16. 14

I perceive by your Letter of the 7th. that Mr Hay is married to a beautiful little girl, that I once Saw in Philadelphia, at her Fathers Apartments when She was not more than three or four years old.
Before I proceed farther I must congratulate you on your transmigration. The Office of Att. Gen. must be more congenial, less confined and more liberal than that of Controuler. But your Entertainment, is not my object. Any Plodder, like John Steel or old Duval could cast Accounts in Eagles Dollars Cents and Mills. But Laws and Govt and History are very different Things. Pursue the History of your own Country, and of England and of France and of all Nations in all Ages. Apply an impartial Phylosophy to it all. Your Anecdote of 1794, the Corps of French Emigrants you ought to publish; not with your Name. The British Statute Book and their History are full of proofs, that neither Achilles nor the Paper Money Duke of Orleans, ever adopted in Theory or practice, more implicitly the Maxim
Jura negat Sibi lata, nihil not arrogat Armis, than the Britons have done and Still do.
If Europe Submits to the maritime Despotism of England, the whole Globe is enslaved. Napoleons Despotism could not extend beyond Europe. Is Mankind to Submit to one or the other? If they do, I will not Say with my Friend Raynal “Let them be annihilated” This I leave to eternal and almighty Wisdom.
Zingis, in Asia established more of his Sons, and over larger Kingdoms than Napoleon has done, Tamerlane Subjected more Sovereigns. Alexanders four Generals, were appointed to command more People and larger Territories. The Barbarians who overran the Roman Empire, conquered France Spain Italy Germany and England too. Mahomet conquered and divided among his Cousins more than Napoleon has. Charlemain and Louis 14 did as much. And what has not the Turk done.
If Russia Austria and Prussia Submit to Castlereagh I Shall think Mankind degraded indeed, and all Europe ready to throw Firebrands Arrows and Death at the bidding of George Prince of Wales
Now I will indulge the old Man. In 1755 I began the Study of the Law under James Putman Esqr of Worcester. The first Book he put into my hand was Woods Institute, the Second Hawkin’s Abridgement of Coke upon Littleton, the third Coke upon Littleton at large. Can you conceive any drier Study? I pass over Puffendorf, Grotius, Burlamaqui Heineccius Vattell Domats civil Law and all the Institutes, Reporters and Entries of the common Law that were prescribed to me. in 1758 I was admitted to Practice in Boston. Mr Gridley the most Methodical Systematical and universal Lawyer I ever knew invited me to Spend a Sunday with him at his Seat in Brokeline. I went on Saturday and Staid till monday. Mr Gridley then produced to me the first Fruits of Blackstone’s Studies that ever reached the shore of North America. It was his Inaugural Oration and his Analysis, both of which he made me read to him, and he pointed out to me the Improvements upon the antecedent Analyses of Noy and Hale. I was So Smitten with Blackstone, that I seized on the first opportunity to procure his Tracts and his Commentaries. I had previously read Acherleys Britannic Constitution Nathaniel Bacons discourses, and Bolingbrokes Remarks and I have Since read De Lolme.
And I really think Bolingbroke more correct and De Lolme more luminous and more ample than Blackstone. We should be grateful to Blackstone, without adoring him.
You have a fine young Fellow for a Friend, in Mr Ingersol: but I have a bone or two to pick with him. He treated my Answer to a New Jersey Address, upon memory I presume, with too much Severity, and he lately treated the English Constitution with too much Levity, and too little discrimination.
Whatever happens in Europe, let Us not be intimidated. Monarchical France with all her Exertions could never get more than Ten Thousand Men to America, including the West India Islands with Canada. The Utmost Exertions of G.B. in our revolutionary War, never got 35,000 Men including Tories and Canadians. Calculate the Tonnage of Shipping for Transports, at three Tons to a Man. They ransacked Europe So far from having Ships of their own, they hired Transports in Holland, in Italy and Sweeden. These calculations have not been considered in America.
The situation of G.B. is now more forlorne than it ever has been. I wish I could be more particular: but my Eyes and Fingers complain. I have been very Sick and am not yet well. But yet heartily your friend
John Adams